Case 2:18-cv-00988 Document 50-4 Filed 08/22/19 Page 1 of 2 PageID #: 404




                   EXHIBIT A-3
       Case 2:18-cv-00988 Document 50-4 Filed 08/22/19 Page 2 of 2 PageID #: 405
Loan Number:
Property Address:        2122 21ST ST
                         NITRO, WV 25143



       Date                     Description            Trans Amt     Principal   Interest   Escrow      Suspense

April 24, 2017       Payment                            $1,346.79        $0.00      $0.00       $0.00    $1,346.79
April 24, 2017       Property Inspection Fees                $1.50       $0.00      $0.00       $0.00         $0.00
April 24, 2017       Property Preservation Fees              $1.05       $0.00      $0.00       $0.00         $0.00
April 24, 2017       Property Inspection Fees              $15.00        $0.00      $0.00       $0.00         $0.00
March 27, 2017       Property Inspection Fees                $1.50       $0.00      $0.00       $0.00         $0.00
March 27, 2017       Property Preservation Fees              $1.05       $0.00      $0.00       $0.00         $0.00
March 27, 2017       Property Inspection Fees              $15.00        $0.00      $0.00       $0.00         $0.00
March 21, 2017       Homeowners Insurance Premium       ($622.00)        $0.00      $0.00   ($622.00)         $0.00
February 22, 2017    Property Inspection Fees                $1.50       $0.00      $0.00       $0.00         $0.00
February 22, 2017    Property Preservation Fees              $1.05       $0.00      $0.00       $0.00         $0.00
February 22, 2017    Property Inspection Fees              $15.00        $0.00      $0.00       $0.00         $0.00
February 08, 2017    County Tax                         ($426.47)        $0.00      $0.00   ($426.47)         $0.00
January 06, 2017     Property Preservation Fees              $1.05       $0.00      $0.00       $0.00         $0.00
January 06, 2017     Property Inspection Fees              $15.00        $0.00      $0.00       $0.00         $0.00
January 06, 2017     Property Inspection Fees                $1.50       $0.00      $0.00       $0.00         $0.00
December 21, 2016    Payment                                 $0.00     $165.48    $382.20     $159.45    ($707.13)
December 21, 2016    Payment                            $1,444.26      $164.88    $382.80     $159.45      $707.13
October 07, 2016     Principal Reduction                     $0.00     $166.86      $0.00       $0.00    ($166.86)
October 10, 2016     Payment                                 $0.00       $0.00      $0.00       $0.00    ($144.12)
October 10, 2016     Payment                                 $0.00       $0.00      $0.00       $0.00       ($2.52)
October 10, 2016     Property Preservation Fees            ($2.52)       $0.00      $0.00       $0.00         $0.00
October 10, 2016     Payment                                 $0.00       $0.00      $0.00       $0.00       ($4.50)
October 10, 2016     Property Inspection Fees              ($4.50)       $0.00      $0.00       $0.00         $0.00
October 10, 2016     Payment                                 $0.00       $0.00      $0.00       $0.00     ($36.00)
October 10, 2016     Property Inspection Fees            ($36.00)        $0.00      $0.00       $0.00         $0.00
October 07, 2016     Payment                              $707.13      $163.67    $384.01     $159.45         $0.00
October 06, 2016     Payment                              $707.13      $163.08    $384.60     $159.45         $0.00
September 30, 2016   Payment                              $707.13      $162.49    $385.19     $159.45         $0.00
September 21, 2016   Property Inspection Fees                $1.50       $0.00      $0.00       $0.00         $0.00
September 21, 2016   Property Preservation Fees              $0.84       $0.00      $0.00       $0.00         $0.00
September 21, 2016   Property Inspection Fees              $12.00        $0.00      $0.00       $0.00         $0.00
September 20, 2016   Property Preservation Fees              $0.84       $0.00      $0.00       $0.00         $0.00
September 20, 2016   Property Inspection Fees                $1.50       $0.00      $0.00       $0.00         $0.00
September 20, 2016   Property Inspection Fees              $12.00        $0.00      $0.00       $0.00         $0.00
August 27, 2016      Payment                              $727.13      $161.90    $385.78     $159.45         $0.00
August 09, 2016      County Tax                         ($426.47)        $0.00      $0.00   ($426.47)         $0.00
July 31, 2016        Payment                              $354.00        $0.00      $0.00       $0.00      $354.00
July 26, 2016        Property Preservation Fees              $0.84       $0.00      $0.00       $0.00         $0.00
July 26, 2016        Property Inspection Fees                $1.50       $0.00      $0.00       $0.00         $0.00
July 26, 2016        Property Inspection Fees              $12.00        $0.00      $0.00       $0.00         $0.00
July 21, 2016        Payment                              $707.13      $161.31    $386.37     $159.45         $0.00
June 02, 2016        Payment                              $707.13      $160.72    $386.96     $159.45         $0.00
May 12, 2016         Mortgage Insurance Disbursement    ($428.10)        $0.00      $0.00   ($428.10)         $0.00
April 29, 2016       Payment                              $713.28      $160.14    $387.54     $165.60         $0.00
April 01, 2016       Payment                              $713.28      $159.56    $388.12     $165.60         $0.00
March 09, 2016       Homeowners Insurance Premium       ($495.00)        $0.00      $0.00   ($495.00)         $0.00
February 25, 2016    Payment                              $713.28      $158.98    $388.70     $165.60         $0.00




                                                                            STOLER_PENNYMAC_001009
